Motion to prosecute appeal on an abridged record denied, without prejudice to settlement of a case or bill of exceptions in accordance with the relevant practice provisions. (Civ. Prae. Act, §§ 575, 576; Rules Civ. Prac., rules 232, 234.) It should be noted that these practice provisions require that the record, whether it includes a case or bill of exceptions, shall contain only so much of the evidence, so much of the proceedings and such portions of the judgment roll as are material to the questions to be raised on the appeal. Present — Nolan, P. J., Adel, MacCrate, Beldoek and Murphy, JJ.